In the discretion of the undersigned, the record in this case is reopened for receipt of the following information from defendant and plaintiff which concerns the statute of limitations issue:
1) A Memorandum of Law from plaintiff and defendant on whether the statute of limitations was tolled by plaintiffs federal court claim arising from the incident complained of herein.
2) An affidavit, verification or testimony from plaintiff stating when he received the October 21, 1998 order from U.S. District Court Judge Robin J. Cauthron.
This case is REMANDED to Deputy Commissioner Amy Pfeiffer for the purpose of gathering the requested information for the Full Commission. Deputy Commissioner Pfeiffer has the discretion to conduct a hearing, if necessary, and to take any other evidence she deems necessary to resolve all of the issues in this case. The Full Commission retains jurisdiction over this case.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/_______________ LAURA K. MAVRETIC COMMISSIONER
S/______________ RENE C. RIGGSBEE COMMISSIONER
BSB:md